IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                      )      No. 79468-0-I

                         Respondent,

                v.                        )      UNPUBLISHED OPINION
                                          )
TIMOTHY GONSALVES,                        )
                         Appellant.
       PER CURIAM    —    Timothy Gonsalves appeals the community supervision fee

imposed as part of his sentence for second degree identity theft and DUI. He contends

the fee should be stricken because he is indigent, the fee is discretionary, and the trial

court indicated it intended to waive all discretionary financial obligations. The record

and our recent decision in State v. Dillon, No. 78592-3-I, slip op. at (Wash. Ct. App.

Feb. 3, 2020), https://www.courts.wa.qov/opinions/pdf/785923.~df (remanding to trial

court to strike DOC supervision fees where the record reflected the trial court’s intent to

waive all discretionary LFOs) support Gonsalves’ argument. We remand for the court to

strike the community supervision fee from the judgment and sentence.

       Remanded for proceedings consistent with this opinion.

                     FOR THE COURT:



                                                  __             I

                                                     ~‘‘~1.